

116 S3295 IS: To amend the Act of August 18, 1941 (commonly known as the “Flood Control Act of 1941”), to authorize the Secretary to provide reimbursement to non-Federal sponsors for emergency response repair and restoration work, and for other purposes. 
U.S. Senate
2020-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3295IN THE SENATE OF THE UNITED STATESFebruary 13, 2020Mrs. Fischer introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941), to authorize the Secretary to provide reimbursement to non-Federal sponsors for emergency response repair and restoration work, and for other purposes. 1.Reimbursement for non-Federal sponsor workSection 5(a) of the Act of August 18, 1941 (commonly known as the Flood Control Act of 1941) (55 Stat. 650, chapter 377; 33 U.S.C. 701n(a)), is amended by adding at the end the following: (5)Work carried out by a non-Federal sponsor(A)In generalThe Secretary may authorize a non-Federal sponsor to plan, design, or construct repair or restoration work described in paragraph (1).(B)RequirementsTo be eligible for reimbursement under subparagraph (C), the non-Federal sponsor shall—(i)enter into a written agreement with the Secretary prior to carrying out the work; and(ii)carry out all activities in compliance with—(I)subchapter IV of chapter 31 of title 40, United States Code (commonly known as the Davis–Bacon Act);(II)chapter 37 of title 40, United States Code (commonly known as the Contract Work Hours and Safety Standards Act); and (III)any other terms and conditions as the Secretary may require.(C)Reimbursement(i)In generalAfter the Secretary determines that activities carried out by a non-Federal sponsor pursuant to an agreement under subparagraph (B) are complete, the Secretary shall reimburse the non-Federal sponsor for the Federal share of the cost of any planning, design, or construction activities for the repair or restoration work carried out.(ii)Additional amountsIf the Federal share of the cost of the activities exceeds the amount obligated by the Secretary under the agreement under subparagraph (B), reimbursement of any additional amounts shall be at the discretion of the Secretary.(D)Annual limit on reimbursements not applicableSection 102 of the Energy and Water Development Appropriations Act, 2006 (33 U.S.C. 2221), shall not apply to an agreement under subparagraph (B)..